DETAILED ACTION
This Office Action is in response to the application 16/895,804 filed on 06/08/2020.
Claims 1-20 have been examined and are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.
Priority
The present application claim priority to provisional patent application 62/858,890, filed on June 7, 2019. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “transceiver, for transceiving,” “extension network manager for managing,” “utilization metric module, for monitoring,” “transaction tracker for reporting of independent claim 17. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (“Myers,” US 20150310424, published Oct 29, 2015) in view of Muhanna et al. (“Muhanna,” US 20180013568, published Jan. 11, 2018). 
Regarding claim 1, Myers discloses a method of communicating data between a data source and a client in a cellular communication network [comprising a plurality of macro cells controlled by a cellular communication network] (Myers FIG. 1, [0064]. Although FIG. 1 does not explicitly show a cellular phone network, the key-bearing communication 606 may also be a voice telephone call over the cellular phone network.), and 
a plurality of relay nodes, each relay node controlled by an entity independent from the cellular communication network the method comprising (Myers FIG. 1, [0002], [0044]. To allow the peer-to-peer cryptographic currency to function without a central authority, the set of transactions may be recorded in a peer-verification ledger at a set of cryptographic nodes that comprise the cryptocurrency network. The cryptocurrency network 110 may be a network of peer-to-peer nodes (e.g., the cryptographic node 112) that process the transaction of the value transfer of the cryptographic currency from a first public key-address (e.g., the input key-address of the transaction) to a second public key-address (e.g., the output key-address of the transaction).): 
receiving data from the data source in a relay node of the plurality of relay nodes (Myers [0045]. The cryptocurrency network 110 may be comprised of the cryptographic nodes 112 to publicly verify a set of transactions of users of the cryptographic currency. The cryptographic node 112 may be a node that participates in the cryptocurrency network 110 by relaying the transaction, maintaining the peer-verification ledger, and/or “mining” for the cryptographic currency (e.g., attempting to receive the reward by participating in the maintenance of the cryptocurrency network 110).) ; 
retransmitting the data from the relay node to the client (Myers [0044]-[0045]. The cryptocurrency network 110 may be a network of peer-to-peer nodes (e.g., the cryptographic node 112) that process the transaction of the value transfer of the cryptographic currency from a first public key-address (e.g., the input key-address of the transaction) to a second public key-address (e.g., the output key-address of the transaction). The cryptographic node 112 may be a node that participates in the cryptocurrency network 110 by relaying the transaction.); 
providing the transaction from the relay node to a transaction tracker (Myers [0071]. The enhanced ledger data 102 may form in real time by referencing the transactions of the peer-verification ledger as broadcast across the cryptocurrency network 110. In one embodiment, the enhanced ledger data 102 is comprised of an actual copy of the peer-verification ledger with the user activity 1012 and alerts 1014 appended to a dataset forming the peer-verification ledger.); and 
receiving compensation for retransmitting the data from the relay node to the client, the compensation predicated on verification of the computed transaction (Myers [0045], [0076]. The cryptocurrency network 110 may be comprised of the cryptographic nodes 112 to publicly verify a set of transactions of users of the cryptographic currency. The cryptographic node 112 may be a node that participates in the cryptocurrency network 110 by relaying the transaction, maintaining the peer-verification ledger, and/or “mining” for the cryptographic currency (e.g., attempting to receive the reward by participating in the maintenance of the cryptocurrency network 110). Each instance of the transaction 304 may have the transactional hash 302. Each instance of the transaction 304 may also have a fee 1102 deducted and awarded as part of the reward given to the participants of the cryptocurrency network 110.).
Myers does not explicitly disclose: a cellular communication network comprising a plurality of macro cells controlled by a cellular communication network; computing, in the relay node, a transaction having proof that the data was retransmitted from the relay node to the client. 
However, in an analogous art, Muhanna discloses a method, comprising: 
a cellular communication network comprising a plurality of macro cells controlled by a cellular communication network (Muhanna FIG. 1, [0075]. The network 100 comprises a base station no having a coverage area 101, a plurality of mobile devices 115, and a backhaul network 130. As used herein, the term “base station” refers to any component (or collection of components) configured to provide wireless access to a network, such as an enhanced base station (eNB), a macro-cell.); 
computing, in the relay node, a transaction having proof that the data was retransmitted from the relay node to the client (Muhanna FIG. 9, [0100]. At step 920, the SeAN encrypts the user specific information using the KIASENC to obtain an encrypted portion. At step 930, the SeAN generates a MAC signature by computing a hash of the encrypted portion and the RAND2 based on the KIASINT. At step 940, the SeAN sends an IAS message to a UE that includes at least the encrypted portion, the RAND2, and MAC signature.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Muhanna with the teachings of Myers to include:  computing, in the relay node, a transaction having proof that the data was retransmitted from the relay node to the client, to provide users with a means for using MAC signature as a basis for verifying the authenticity of transmitted messages.  (See Muhanna [0100].)
Regarding claim 2, Myers and Muhanna disclose the method of claim 1. Myers further discloses wherein the transaction comprises a proof of receipt [and a proof of transmission] (Myers [0070], [0072]. Specifically, FIG. 10 further illustrates a block number 1000 of each block of a block chain, a block hash 1002 of each block, a time 1004 each block was solidified by a particular cryptographic node. The time 1004 may be a time in which the cryptographic node 112 received the block in a complete (e.g., solidified) form. ). 
Muhanna further discloses a proof of transmission (Muhanna FIG. 9, [0100]. At step 920, the SeAN encrypts the user specific information using the KIASENC to obtain an encrypted portion. At step 930, the SeAN generates a MAC signature by computing a hash of the encrypted portion and the RAND2 based on the KIASINT. At step 940, the SeAN sends an IAS message to a UE that includes at least the encrypted portion, the RAND2, and MAC signature.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 9, claim 9 is directed to an apparatus corresponding to the method of claim 1. Claim 9 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 10, claim 10 is directed to an apparatus corresponding to the method of claim 2. Claim 10 is similar in scope to claim 2 and is therefore rejected under similar rationale.
Claims 3-8, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (“Myers,” US 20150310424, published Oct 29, 2015) in view of Muhanna et al. (“Muhanna,” US 20180013568, published Jan. 11, 2018) and Rafalko (“Rafalko,” US 20200134616, filed June 3, 2019). 

Regarding claim 3, Myers and Muhanna disclose the method of claim 2. Muhanna further discloses wherein: the proof of transmission comprises a hash of the retransmitted data computed in the secure computational enclave of the relay node appended with a second computational proof (Muhanna FIGs. 4, 9, [0100]. At step 920, the SeAN encrypts the user specific information using the KIASENC to obtain an encrypted portion. At step 930, the SeAN generates a MAC signature by computing a hash of the encrypted portion and the RAND2 based on the KIASINT. At step 940, the SeAN sends an IAS message to a UE that includes at least the encrypted portion, the RAND2, and MAC signature.). 
Myers and Muhanna do not explicitly disclose: the proof of receipt comprises a hash of the received data computed in a secure computational enclave of the relay node appended with a first computational proof.
However, in an analogous art, Rafalko discloses a method comprising the step of: the proof of receipt comprises a hash of the received data computed in a secure computational enclave of the relay node appended with a first computational proof (Rafalko FIGs. 5-6, [0063], [0097]. For example, ledger administration server 102 may send a message that includes indications of the parties of a session to KYC validation server 150 along with information that verifies the authenticity of the data messages (e.g., an electronic signature of ledger administration server 102). Method 600 includes the original data 602 to be authenticated, a hash function 604, which processes the original data to produce a hash 606, an encrypted signature 610 generated with a private encryption key 608, and a new data structure 612 that results from appending the encrypted signature 610 to the original data 602.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Rafalko with the teachings of Muhanna and Myers to include: the proof of receipt comprises a hash of the received data computed in a secure computational enclave of the relay node appended with a first computational proof, to provide users with a means for checking the authenticity of a message through attaching a digital signature generated from hash of original message.  (See Rafalko [0097].)
Regarding claim 4, Myers, Muhanna and Rafalko disclose the method of claim 3. 
Muhanna further discloses wherein: the hash of the retransmitted data is appended with computational proof is signed according to a public key of a secure computational enclave of the relay node (Muhanna FIGs. 4, 9, [0100], [0162]. At step 920, the SeAN encrypts the user specific information using the KIASENC to obtain an encrypted portion. At step 930, the SeAN generates a MAC signature by computing a hash of the encrypted portion and the RAND2 based on the KIASINT. At step 940, the SeAN sends an IAS message to a UE that includes at least the encrypted portion, the RAND2, and MAC signature. The SPrK and the SPuK form a public-private key pair such that processing of a MAC signature using the SPuK will only result in successful validation of the attach reject 3420 if the MAC signature was generated using the SPrK. [Note that Specification pages 9-10 explains that digital signatures are generated by private keys and can be verified by corresponding public key.] ).
Rafalko discloses wherein the hash of received data is appended with computational proof is signed according to a public key of a secure computational enclave of the relay node (Rafalko FIGs. 5-6, [0063], [0097]. For example, ledger administration server 102 may send a message that includes indications of the parties of a session to KYC validation server 150 along with information that verifies the authenticity of the data messages (e.g., an electronic signature of ledger administration server 102). Method 600 includes the original data 602 to be authenticated, a hash function 604, which processes the original data to produce a hash 606, an encrypted signature 610 generated with a private encryption key 608, and a new data structure 612 that results from appending the encrypted signature 610 to the original data 602.).
The motivation is the same as that of claim 3 above. 
Regarding claim 5, Myers, Muhanna and Rafalko disclose the method of claim 4. Myers further discloses wherein providing the transaction from the relay node to a transaction tracker comprises writing the transaction to a blockchain (Myers [0070], [0072]. Specifically, FIG. 10 further illustrates a block number 1000 of each block of a block chain, a block hash 1002 of each block, a time 1004 each block was solidified by a particular cryptographic node. The time 1004 may be a time in which the cryptographic node 112 received the block in a complete (e.g., solidified) form.). 
Regarding claim 6, Myers, Muhanna and Rafalko disclose the method of claim 5. Muhanna further discloses wherein a verifier verifies the transaction by: verifying the signature of proof of transmission (Muhanna FIG. 10, [0100], [0101]. At step 920, the SeAN encrypts the user specific information using the KIASENC to obtain an encrypted portion. At step 930, the SeAN generates a MAC signature by computing a hash of the encrypted portion and the RAND2 based on the KIASINT. At step 940, the SeAN sends an IAS message to a UE that includes at least the encrypted portion, the RAND2, and MAC signature. At step 1030, the UE generates a second MAC signature by computing a hash of the encrypted portion and the RAND2 based on the KIASINT. At step 1040, the UE verifies that the second MAC signature matches the first MAC signature in the IAS message.). 
Rafalko further discloses verifying the signature of the proof of receipt; comparing the hash of the received data with the hash of the transmitted data; and verifying the computed transaction according to the comparison (Rafalko FIGs. 5-6, [0100]. Once isolated, the session data 654 is hashed by the hash function 658, which is identical to hash function 604, used in diagram 600 to generate the encrypted signature 610. This produces a hash 662. The second fragment, the encrypted signature 656, is identical to 610 and is decrypted with a public key 660 that is in the possession of the authenticating party, which according to conventional encryption techniques is linked with private key 608. The decryption of the signature using the public key produces a second hash 664, which is compared with hash 662. The authentication is successful if 662 and 664 are identical. ). 
The motivation is the same as that of claim 5 above.
Regarding claim 7, Myers, Muhanna and Rafalko disclose the method of claim 6. Rafalko further discloses wherein compensation is provided via a blockchain transaction using a utility token of the blockchain (Rafalko [0061], [0121]. In certain embodiments where disparate parties participate in communications sessions, credits may be crypto-credits such as special purpose or general purpose digital tokens. Transfer of credits is accomplished by a smart contract, based on the session type and operated by the issuing authority of that node. For example, user 802 could establish a smart contract that allowed user 802 (or another) to access to client 804's computing and physical power resources (such as processing power and/or memory) for distributed computed tasks such as managing a blockchain such as ledger 808.) 
The motivation is the same as that of claim 6 above. 
Regarding claim 8, Myers, Muhanna and Rafalko disclose the method of claim 7. Myers further discloses wherein the data comprises a data packet (Myers FIG. 3, [0024]. FIG. 3 is a cryptocurrency propagation interception view 350 that shows a propagation packet of the transaction that has been intercepted by the collection server of FIG. 1, the propagation packet having an associated IP address of the user of interest and the transaction comprising a value transfer of the cryptographic currency to an output key-address from an input key-address associated with a transactional hash of the transaction, according to one or more embodiments.). 
Regarding claim 11, claim 11 is directed to an apparatus corresponding to the method of claim 3. Claim 11 is similar in scope to claim 3 and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is directed to an apparatus corresponding to the method of claim 4. Claim 12 is similar in scope to claim 4 and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is directed to an apparatus corresponding to the method of claim 5. Claim 13 is similar in scope to claim 5 and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is directed to an apparatus corresponding to the method of claim 6. Claim 14 is similar in scope to claim 6 and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to an apparatus corresponding to the method of claim 7. Claim 15 is similar in scope to claim 7 and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is directed to an apparatus corresponding to the method of claim 8. Claim 16 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fiorese et al. (“Fiorese,” US 20210168705, filed Apr. 13, 2018) in view of Myers (“Myers,” US 20150310424, published Oct 29, 2015). 
Regarding claim 17, Fiorese discloses a system for communicating data between a data source and a client in a cellular communication network comprising a plurality of macro cells controlled by a cellular communication system comprising (Fiorese FIG. 7, [0202]. FIG. 7 illustrates one example of a cellular communications network 700 according to some embodiments of the present disclosure. In the embodiments described herein, the cellular communications network 700 is a 5G NR network. In this example, the cellular communications network 700 includes base stations 702-1 and 702-2, which in LTE are referred to as eNBs and in 5G NR are referred to as gNBs, controlling corresponding macro cells 704-1 and 704-2.): 
a relay node (Fiorese [0134]. Some examples of a radio access node include [ ] a relay node.): 
a 5G compliant transceiver, for transceiving data with a plurality of transceivers according to a 5G protocol (Fiorese FIG. 7, [0202], [0210]. In this example, the cellular communications network 700 includes base stations 702-1 and 702-2, which in LTE are referred to as eNBs and in 5G NR are referred to as gNBs, controlling corresponding macro cells 704-1 and 704-2. As illustrated, the UE 1100 includes [ ] one or more transceivers 1106 each including one or more transmitters 1108 and one or more receivers 1110 coupled to one or more antennas 1112.); 
a modem, for transceiving the data with a carrier of the cellular communication network via an internet service provider (Fiorese [0134]. Some examples of a radio access node include [ ]  a relay node (e.g., a radio relay node or other node that provides a modem/router capability to connect devices with different Radio Access Technology (RAT) bearers).); 
a secure operating system, comprising: 
an extension network manager for managing the transceiving of data with the plurality of transceivers and the carrier (Fiorese FIGs 3A-3B, [0167]-[0168]. FIG. 3A illustrates some of the named (point-to-point) interfaces between entities, such as the N1 interface between the UE and the AMF, the N2 interface between the (R)AN and the AMF, the N3 interface between the (R)AN and the UPF. [F]or example, a new interface 300 is defined for communication between the NSSF and an OCS node; a new interface 302 is defined for communication between the NSSF and a SDN Manager.); 
a cell utilization metric module, for monitoring and reporting the transceiving of the data with the plurality of transceivers and the carrier (Fiorese FIG. 14, [0223]. A measurement procedure may be provided for the purpose of monitoring data rate, latency, and other factors on which the one or more embodiments improve. The measurement procedure and/or the network functionality for reconfiguring the OTT connection 1416 may be implemented in the software 1410 and the hardware 1404 of the host computer 1402 or in the software 1440 and the hardware 1434 of the UE 1414, or both. In certain embodiments, measurements may involve proprietary UE signaling facilitating the host computer's 1402 measurements of throughput, propagation times, latency, and the like. ); 
Fiorese does not explicitly disclose: 
a relay node controlled by an entity independent from the cellular communications system; 
a transaction tracker, communicatively coupled to the relay node and the carrier, the transaction tracker for reporting the transceiving of the data of with the plurality of transceivers and the carrier to the carrier; 
generating a transaction, the transaction comprising a transaction record describing the transceiving of the data between the transceivers and the carrier; a transaction proof comprising proof that the data was transceived; 
providing the transaction record to the carrier; and writing the transaction proof to a blockchain.
However, in an analogous art, Myers discloses a system, comprising: 

a relay node controlled by an entity independent from the cellular communications system (Myers FIG. 1, [0002], [0044]. To allow the peer-to-peer cryptographic currency to function without a central authority, the set of transactions may be recorded in a peer-verification ledger at a set of cryptographic nodes that comprise the cryptocurrency network. The cryptocurrency network 110 may be a network of peer-to-peer nodes (e.g., the cryptographic node 112) that process the transaction of the value transfer of the cryptographic currency from a first public key-address (e.g., the input key-address of the transaction) to a second public key-address (e.g., the output key-address of the transaction).); 
a transaction tracker, communicatively coupled to the relay node and the carrier, the transaction tracker for reporting the transceiving of the data of with the plurality of transceivers and the carrier to the carrier (Myers FIG. 1, [0038]. In FIG. 1, the directory server 100 may monitor various portions of the wide area network 101, using the set of collection servers 106A through 106N, to identify and recover information relating to the cryptographic currency that uses the cryptocurrency network 110. The directory server 100 uses the processor 103[] to identify, recover, analyze and store the information related to the cryptographic currency. One of the set of collection servers 106 (e.g., the collection server 106A) may search for the information relating to the cryptographic currency moving across the wide area network 101 by probing an access point 108.); 
generating a transaction, the transaction comprising a transaction record describing the transceiving of the data between the transceivers and the carrier; a transaction proof comprising proof that the data was transceived (Myers FIG. 10, [0070]-[0071]. FIG. 10 further illustrates a block number 1000 of each block of a block chain, a block hash 1002 of each block, a time 1004 each block was solidified by a particular cryptographic node. The enhanced ledger data 102 may form in real time by referencing the transactions of the peer-verification ledger as broadcast across the cryptocurrency network 110. In one embodiment, the enhanced ledger data 102 is comprised of an actual copy of the peer-verification ledger with the user activity 1012 and alerts 1014 appended to a dataset forming the peer-verification ledger.); 
providing the transaction record to the carrier; and writing the transaction proof to a blockchain (Myers FIG. 10, [0070]-[0071]. FIG. 10 further illustrates a block number 1000 of each block of a block chain, a block hash 1002 of each block, a time 1004 each block was solidified by a particular cryptographic node. The enhanced ledger data 102 may form in real time by referencing the transactions of the peer-verification ledger as broadcast across the cryptocurrency network 110. In one embodiment, the enhanced ledger data 102 is comprised of an actual copy of the peer-verification ledger with the user activity 1012 and alerts 1014 appended to a dataset forming the peer-verification ledger.).
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Myers with the teachings of Fiorese to include:  providing the transaction record to the carrier; and writing the transaction proof to a blockchain, to provide users with a means for deploying block-chain based transactions with peer verification features in a 5G communication network.  (See Myers [0070]-[0071].)
Regarding claim 18, Fiorese and Myers disclose the system of claim 17. Myers further discloses the blockchain comprises a verifier and a blockchain ledger (Myers [0044]. The cryptocurrency network 110 may be a network of peer-to-peer nodes (e.g., the cryptographic node 112) that process the transaction of the value transfer of the cryptographic currency from a first public key-address (e.g., the input key-address of the transaction) to a second public key-address (e.g., the output key-address of the transaction). The transaction is broadcast to the cryptocurrency network 110 and included in a peer-verification ledger.); 
the transaction proof is written to the blockchain ledger (Myers [0070], [0072].  Specifically, FIG. 10 further illustrates a block number 1000 of each block of a block chain, a block hash 1002 of each block, a time 1004 each block was solidified by a particular cryptographic node.   The time 1004 may be a time in which the cryptographic node 112 received the block in a complete (e.g., solidified) form. The number of transactions 1006 may show the total instances of the transaction 304 that occur within the block, and the total BTC 1008 may show the total number of Bitcoins transferred from a set of input key-addresses to a set of output key-addresses within the block.); and 
the verifier verifies the transaction proof (Myers [0098], [0101]. The method [ ] additionally verify that the transaction 304 has been incorporated into a forming unit of the peer-verification ledger 200 and/or a confirmed unit of the peer-verification ledger 200. For example, the peer-verification ledger 200 may be a block chain data with the forming unit being a forming block of the block chain data and the confirmed unit being a confirmed block of the block chain data.).
The motivation is the same as that of claim 17 above. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fiorese et al. (“Fiorese,” US 20210168705, filed Apr. 13, 2018) in view of Myers (“Myers,” US 20150310424, published Oct 29, 2015), Muhanna et al. (“Muhanna,” US 20180013568, published Jan. 11, 2018) and Rafalko (“Rafalko,” US 20200134616, filed June 3, 2019).
Regarding claim 19, Fiorese and Myers disclose the system of claim 18. Fiorese further discloses the transceived data comprises received data and retransmitted data (Fiorese [0134], [0202], [0210]. Some examples of a radio access node include [ ] a relay node. In this example, the cellular communications network 700 includes base stations 702-1 and 702-2, which in LTE are referred to as eNBs and in 5G NR are referred to as gNBs, controlling corresponding macro cells 704-1 and 704-2. As illustrated, the UE 1100 includes [ ] one or more transceivers 1106 each including one or more transmitters 1108 and one or more receivers 1110 coupled to one or more antennas 1112.). 
Fiorese and Myers do not explicitly disclose: the transaction proof comprises: a proof of receipt that proves that the data was received by the relay node, wherein the proof of receipt comprises a hash of the received data computed in a secure computational enclave of the relay node appended with a first computational proof: and a proof of transmission that proves that the received data was retransmitted by the relay node, wherein the proof of transmission comprises a hash of the retransmitted data computed in the secure computational enclave of the relay node appended with a second computational proof.
However, in an analogous art, Muhanna discloses a proof of transmission that proves that the received data was retransmitted by the relay node, wherein the proof of transmission comprises a hash of the retransmitted data computed in the secure computational enclave of the relay node appended with a second computational proof (Muhanna FIGs. 4, 9, [0100]. At step 920, the SeAN encrypts the user specific information using the KIASENC to obtain an encrypted portion. At step 930, the SeAN generates a MAC signature by computing a hash of the encrypted portion and the RAND2 based on the KIASINT. At step 940, the SeAN sends an IAS message to a UE that includes at least the encrypted portion, the RAND2, and MAC signature.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Muhanna with the teachings of Fiorese and Myers to include:  computing, in the relay node, a transaction having proof that the data was retransmitted from the relay node to the client, to provide users with a means for using MAC signature as a basis for verifying the authenticity of transmitted messages.  (See Muhanna [0100].)
Fiorese, Myers and Muhanna do not explicitly disclose: the transaction proof comprises: a proof of receipt that proves that the data was received by the relay node, wherein the proof of receipt comprises a hash of the received data computed in a secure computational enclave of the relay node appended with a first computational proof. 
However, in an analogous art, Rafalko discloses a system, comprising: 
the transaction proof comprises: a proof of receipt that proves that the data was received by the relay node, wherein the proof of receipt comprises a hash of the received data computed in a secure computational enclave of the relay node appended with a first computational proof (Rafalko FIGs. 5-6, [0063], [0097]. For example, ledger administration server 102 may send a message that includes indications of the parties of a session to KYC validation server 150 along with information that verifies the authenticity of the data messages (e.g., an electronic signature of ledger administration server 102). Method 600 includes the original data 602 to be authenticated, a hash function 604, which processes the original data to produce a hash 606, an encrypted signature 610 generated with a private encryption key 608, and a new data structure 612 that results from appending the encrypted signature 610 to the original data 602.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Rafalko with the teachings of Fiorese, Muhanna and Myers to include: the proof of receipt comprises a hash of the received data computed in a secure computational enclave of the relay node appended with a first computational proof, to provide users with a means for checking the authenticity of a message through attaching a digital signature generated from hash of original message.  (See Rafalko [0097].)
Regarding claim 20, Fiorese, Myers, Muhanna and Rafalko disclose the system of claim 19. Muhanna further discloses the hash of the retransmitted data is appended with computational proof is signed according to a public key of a secure computational enclave of the relay node (Muhanna FIGs. 4, 9, [0100], [0162]. At step 920, the SeAN encrypts the user specific information using the KIASENC to obtain an encrypted portion. At step 930, the SeAN generates a MAC signature by computing a hash of the encrypted portion and the RAND2 based on the KIASINT. At step 940, the SeAN sends an IAS message to a UE that includes at least the encrypted portion, the RAND2, and MAC signature. The SPrK and the SPuK form a public-private key pair such that processing of a MAC signature using the SPuK will only result in successful validation of the attach reject 3420 if the MAC signature was generated using the SPrK. [Note that Specification pages 9-10 explains that digital signatures are generated by private keys and can be verified by corresponding public key.] ).
Rafalko discloses wherein the hash of received data is appended with computational proof is signed according to a public key of a secure computational enclave of the relay node (Rafalko FIGs. 5-6, [0063], [0097]. For example, ledger administration server 102 may send a message that includes indications of the parties of a session to KYC validation server 150 along with information that verifies the authenticity of the data messages (e.g., an electronic signature of ledger administration server 102). Method 600 includes the original data 602 to be authenticated, a hash function 604, which processes the original data to produce a hash 606, an encrypted signature 610 generated with a private encryption key 608, and a new data structure 612 that results from appending the encrypted signature 610 to the original data 602.).
The motivation is the same as that of claim 3 above. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/EDWARD LONG/
Examiner, Art Unit 2439

/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439